DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:
	The prior art, [Raghoebardajal; Sharwin Winesh, US 20200311403 A1], discloses:
“A system for tracking motion of a user includes one or more peripherals associated with the user, a first camera operable to be mounted upon the user's head, a second camera operable to capture images of the user and the first camera, a first tracking unit operable to determine the position of the one or more peripherals in images captured by the first camera, a second tracking unit operable to determine the position of the first camera and the one or more peripherals in images captured by the second camera, a location generating unit operable to identify the location of the one or more peripherals and the first camera in dependence upon the respective determinations by the first and second tracking units, a tracking validation unit operable to compare the locations of at least one peripheral as determined using the first and second tracking units and determine whether a difference in the locations exceeds a threshold value, and a location output unit operable to output location information for at least the one or more peripherals as identified by the location generating unit, where the location output unit is operable to output location information based upon information from the first tracking unit and information from the second tracking unit in varying contributions in dependence upon the difference in compared locations”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "calculating a transformation relationship (TRAN) between the inside-out coordinate system and the outside-in coordinate system according to the first pose data (PD1) and the second pose data (PD2);
	transforming the first pose data (PD1) in the inside-out coordinate system into third pose data (PD3) in the outside-in coordinate system according to the transformation relationship (TRAN);
	and in response to that the second pose data (PD2) is currently available, utilizing the second pose data (PD2) to determine a device pose of the head-mounted device (120);
	and in response to that the second pose data (PD2) is currently unavailable, utilizing the third pose data (PD3) to determine the device pose of the head-mounted device (120)", in combination with the other recited claim features.

Regarding claims 2-10:
	Claims 2-10 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 11:
	The prior art, [Raghoebardajal; Sharwin Winesh, US 20200311403 A1], discloses:
“A system for tracking motion of a user includes one or more peripherals associated with the user, a first camera operable to be mounted upon the user's head, a second camera operable to capture images of the user and the first camera, a first tracking unit operable to determine the position of the one or more peripherals in images captured by the first camera, a second tracking unit operable to determine the position of the first camera and the one or more peripherals in images captured by the second camera, a location generating unit operable to identify the location of the one or more peripherals and the first camera in dependence upon the respective determinations by the first and second tracking units, a tracking validation unit operable to compare the locations of at least one peripheral as determined using the first and second tracking units and determine whether a difference in the locations exceeds a threshold value, and a location output unit operable to output location information for at least the one or more peripherals as identified by the location generating unit, where the location output unit is operable to output location information based upon information from the first tracking unit and information from the second tracking unit in varying contributions in dependence upon the difference in compared locations”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "calculating a transformation relationship (TRAN) between the inside-out coordinate system and the outside-in coordinate system according to the first pose data (PD1) and the second pose data (PD2);
	 transforming the first pose data (PD1) in the inside-out coordinate system into third pose data (PD3) in the outside-in coordinate system;
	 and in response to that the second pose data (PD2) is currently available, utilizing the second pose data (PD2) to determine the device pose of the head- mounted device, and in response to that the second pose data (PD2) is currently unavailable, utilizing the third pose data (PD3) to determine the device pose of the head- mounted device", in combination with the other recited claim features.

Regarding claims 12-20:
	Claims 12-20 depend on claim 11 and are found allowable for at least the same reason as discussed above.

	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Raghoebardajal; Sharwin Winesh, US 20200311403 A1] discloses:
“A system for tracking motion of a user includes one or more peripherals associated with the user, a first camera operable to be mounted upon the user's head, a second camera operable to capture images of the user and the first camera, a first tracking unit operable to determine the position of the one or more peripherals in images captured by the first camera, a second tracking unit operable to determine the position of the first camera and the one or more peripherals in images captured by the second camera, a location generating unit operable to identify the location of the one or more peripherals and the first camera in dependence upon the respective determinations by the first and second tracking units, a tracking validation unit operable to compare the locations of at least one peripheral as determined using the first and second tracking units and determine whether a difference in the locations exceeds a threshold value, and a location output unit operable to output location information for at least the one or more peripherals as identified by the location generating unit, where the location output unit is operable to output location information based upon information from the first tracking unit and information from the second tracking unit in varying contributions in dependence upon the difference in compared locations”, as recited in the abstract.

[Yang; Chao-Kuang et al., US 20180341325 A1] discloses:
	“Virtual reality (VR) systems and related methods are provided. A representative VR system includes: content detection circuitry configured to determine a type of VR content from among inside-out VR content and outside-in VR content; and processor circuitry configured to execute instructions to display the VR content in accordance with the type of VR content determined. A representative method includes: determining a type of VR content provided to a head mounted display from among inside-out VR content and outside-in VR content; and displaying the VR content to the user with the head mounted display in accordance with the type of VR content determined such that, if the VR content is determined to be inside-out VR content, the head mounted display displays the inside-out VR content, and if the VR content is determined to be outside-in VR content, the head mounted display displays the outside-in VR content”, as recited in the abstract.

[Carlsson; Thomas et al., US 20210134013 A1] discloses:	
	“A display system and method for correcting drifts in camera poses. Images are captured via camera, and camera poses are determined in global coordinate system. First features are extracted from first image. Relative pose of first feature with respect to camera is determined. Pose of first feature in global coordinate system is determined, based on its relative pose and first camera pose. Second features are extracted from second image. Relative pose of second feature with respect to camera is determined. Pose of second feature in global coordinate system is determined, based on its relative pose and second camera pose. Matching features are identified between first features and second features. Difference is determined between pose of feature based on first camera pose and pose of feature based on second camera pose. Matching features that satisfy first predefined criterion based on difference are selected. Correction transform that, when applied to second camera pose, yields corrected second camera pose is generated, such that corrected differences between poses of matching features based on corrected second camera pose and corresponding poses of matching features based on first camera pose satisfy second predefined criterion. Correction transform is applied to second camera pose. Second image is processed, based on corrected second camera pose, to generate extended-reality image”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623